DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered. 
Response to Amendment
Claims 1 and 20 were amended. Claims 1, 3, 5-18, and 20 remain pending and are provided to be examined upon their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
• Claim 1 recites the limitation "the number" in paragraph 17. There is insufficient antecedent basis for this limitation in the claim where the lack of antecedent basis makes the scope of the claim indeterminate. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed any number". 
Claims 3 and 5-18 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 18 recites the limitation "a TV shopping program" in paragraph 2. There is an antecedent basis for this limitation either earlier in the claim or in a claim upon which this claim depends and yet the quoted language recites the indefinite article determiner "a" or "an" or "at least one" where the presence of antecedent basis makes the scope of the claim indeterminate because it is unclear as to whether the Applicant (1) intends the quoted limitation to refer to the antecedent or (2) to constitute a separate limitation distinct from the antecedent. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any TV shopping program". 
• Claim 18 recites the limitation "the TV shopping program" in paragraph 3. There is more than one distinct possible antecedent basis for this limitation in the claim where the lack of clarity regarding the antecedent basis makes the scope of the claim indeterminate. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any TV shopping program". 
• Claim 18 recites the limitation "the TV shopping program" in paragraph 4. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 18 par. 3. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any TV shopping program". 
• Claim 20 recites the limitation "the number" in paragraph 20. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1 par. 17. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any number". 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-18, and 20 are directed to the abstract idea of: Claim 1, securities issuing to issue first securities for acquiring funds for a project, wherein (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a redemption limit is set for each of the first securities includes: (fundamental economic principles or practices, commercial or legal interactions); a first issuing entity that issues the first security; a first face value paid to the first issuing entity in exchange for possession of the first security; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the first issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the first face value; a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the first face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a first dividend that is to be distributed to the security holder after the project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, the first securities include a convertible first security convertible into a second security that differs from the first security in type, a convertible first security convertible into a third security and a fourth security, and a non-convertible first security, wherein the third security corresponds to a guaranteed portion of the convertible first security and the fourth security corresponds to a non-guaranteed portion of the convertible first security, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); the securities issuing includes (fundamental economic principles or practices, commercial or legal interactions); a project coordinator, and (managing personal behavior or relationships or interactions between people); managing the first security, the second security, the third security, the fourth security and a conversion right exercisable period of the first security associated with an investor, wherein (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining whether to issue the convertible first security or the non-convertible first security, determining the first interest rate and the first dividend for a first security to be issued, and issuing the first security, when a predetermined time has elapsed since the issuance of the convertible first security, execute a process for converting the convertible first security into a second security, converting the convertible first security into the third security and fourth security, and updating data, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a project progress data from a project coordinator managing a progress of a project (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); to publicize a project content on a TV shopping program before and after issuing the first security, the second security, the third security and fourth security, and to monitor the number of visitors to track which of respective securities are visited by investors, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) execute a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if received from an investor, conversion right exercise data that gives instructions for the first security to be converted; execute a process for redeeming the first security of the security holder if not received the conversion right exercise data; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); execute a process for sending data on rejection of exercise of conversion right to the investor when receiving the conversion right exercise data outside the conversion right exercisable period. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3, execute converting the first security into the second security and converting the first security into the third security and the fourth security when the redemption limit is reached. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions); Claim 5, wherein a redemption limit is not set for the second security, the second security includes: (fundamental economic principles or practices, commercial or legal interactions); a second issuing entity that issues the second security; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a second face value paid to the second issuing entity in exchange for possession of the second security; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); a second guaranteed rate that specifies an amount returned to the security holder by at least one third party involved in issuance of the second security if the second issuing entity defaults and/or becomes unable to pay interest, wherein the second guaranteed rate is expressed as a proportion relative to the second face value; a second interest rate that specifies interest paid periodically to the security holder, wherein the second interest rate is expressed as a proportion relative to the second face value or to a guaranteed portion that is guaranteed with the second guaranteed rate; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a second dividend that is to be distributed to the security holder after a project funded through the second security begins to generate profit, wherein the second dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the second guaranteed rate. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 6, wherein the second guaranteed rate is zero percent. Claim 7, wherein the second interest rate is zero percent or differs from the first interest rate of the first security. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions); Claim 8, wherein the third security guarantees an amount of the guaranteed portion of the first security in full and carries a third interest rate and the fourth security does not guarantee an amount of the non-guaranteed portion of the first security and pays a fourth dividend. Claim 9, wherein at least one of the second security, the third security and the fourth security is a stock certificate. (fundamental economic principles or practices, commercial or legal interactions); Claim 10, wherein an amount corresponding to a predetermined proportion relative to a face value of the stock certificate or to a market price of the stock certificate at a time of conversion from the first security is guaranteed for the stock certificate by at least one third party involved in issuance of the stock certificate. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 11, changing the first interest rate and/or the first guaranteed rate when the predetermined time has elapsed since the issuance of the first security. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 12, wherein the project is a new project to construct a transportation infrastructure that connects cities. Claim 13, wherein the new project includes a project to construct an additional new city between the cities. Claim 14, wherein the project to construct a new city includes a project to construct a station in the new city. Claim 15, wherein the project to construct a new city includes a project to construct a landmark in the new city. Claim 16, wherein the project to construct a new city includes a project to construct an educational facility, a welfare facility, and/or a healthcare facility in the new city. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 17, wherein issuing security for acquiring funds for the project to construct a new transportation infrastructure and additionally issue the first security for acquiring funds for a new project to construct an additional new city between the cities, and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining a first interest rate and a first dividend of the additional first security. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, wherein contents of the first security, second security, the third security, or the fourth security and description of the project for which funds are acquired are presented in a TV shopping program, and when receiving purchase order data sent from a digital television receiver that shows the TV shopping program, issuing the first, the second security, the third security, or the fourth security corresponding to the purchase order to an investor who is a viewer, and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); publicizing a project content through the TV shopping program. (managing personal behavior or relationships or interactions between people); Claim 20, acquiring funds for a new project to construct a new infrastructure by issuing first securities, wherein each of the first securities includes: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a redemption limit is set for each of the first securities, which includes: (fundamental economic principles or practices, commercial or legal interactions); an issuing entity that issues the first security; a face value paid to the issuing entity in exchange for possession of the first security; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the face value; a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); a first dividend that is to be distributed to the security holder after the new project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); the first securities include a convertible first security convertible into a second security that differs from the first security in type, a convertible first security convertible into a third security and a fourth security, and a non-convertible first security, wherein the third security corresponds to a guaranteed portion of the convertible first security and the fourth security corresponds to a non-guaranteed portion of the convertible first security, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); the securities issuing includes (fundamental economic principles or practices, commercial or legal interactions); a project coordinator (managing personal behavior or relationships or interactions between people); managing, in the securities issuing, the first security, the second security, the third security, the fourth security, and a conversion right exercisable period of the first security associated with an investor; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining whether to issue the convertible first security or the non-convertible first security; determining the first interest rate and the first dividend for a first security to be issued and issuing the first security; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a purchase order for the first security to be issued from an investor using the securities issuing; issuing the first security to an investor who purchases the first security to be issued; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); converting the convertible first security into the second security, converting the convertible first security into the third security and the fourth security with the securities issuing, and updating data when a predetermined time has elapsed since the issuance of the convertible first security; (fundamental economic principles or practices, commercial or legal interactions); receiving a project progress data from a project coordinator managing a progress of a project (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); publicizing a project content on a TV shopping program before and after issuing the first security, the second security, the third security, and fourth security; and monitoring the number of visitors to track which of respective securities are visited by investors computers, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) execute a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if received from an investor, conversion right exercise data that gives instructions for the first security to be converted; and execute a process for redeeming the first security of the security holder if not received the conversion right exercise data; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); executing a process for sending data on rejection of exercise of conversion right to the investor when receiving the conversion right exercise data outside the conversion right exercisable period. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 20 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 20. 
Claim 1: Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a [] computer" having "a processing unit" and "a database" and "memory in which software is installed, a communication interface configured to communicate with other computers including a [project coordinator] computer system via a network, a processor configured to process data in accordance with the software" and "a database", "an [investor] computer", "web pages", "digital broadcasting", "[investor] computers", and "login using a secure protocol". However, adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a redemption limit is … securities, which includes", "a first issuing entity … the first security", "a first face value … the first security", "a first guaranteed rate … first face value", "a first interest rate … guaranteed rate; and", "a first dividend that … first guaranteed rate", "the first securities include … convertible first security", "the securities issuing computer includes", "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 20: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 20 further to the abstract idea includes additional elements of "a [] computer" having "memory in which software is installed, a communication interface configured to communicate with other computers including a [project coordinator] computer system via a network, and a processor configured to process data in accordance with the software", "a database", "an [investor] computer", and "a network", "an [investor] computer", "web pages", "digital broadcasting", "[investor] computers", and "login using a secure protocol". However, independent claim 20 does not include additional elements that are sufficient to integrate the adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a redemption limit is … securities, which includes", "an issuing entity that … the first security", "a face value paid … the first security", "a first guaranteed rate … the face value", "a first interest rate … guaranteed rate; and", "a first dividend that … guaranteed rate, and", "the first securities include … convertible first security", "the securities issuing computer includes", "memory in which software … with the software", "the method comprising", "managing, by a database … with an investor", "determining, by the processor … non-adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "memory in which software … with the software", "managing, by a database … with an investor", "determining, by the processor, … the first security", "receiving, by the processor, … securities issuing computer", "issuing, by the processor, … to be issued", "converting, by the processor, … convertible first security", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "memory in which software … with the software", "managing, by a database … with an investor", "receiving, by the processor, … securities issuing computer", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "memory in which software … with the software", "managing, by a database … with an investor", "determining, by the processor, … the first security", "receiving, by the processor, … securities issuing computer", "issuing, by the processor, … to be issued", "converting, by the processor, … convertible first security", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept 
Independent Claims: Nothing in independent claims 1 and 20 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 3 and 5-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 3: Dependent claim 3 adds an additional method step of "execute converting the first … limit is reached". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 11: Dependent claim 11 adds an additional method step of "change the first interest … the first security". However, the additional method step of dependent claims 11 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 17: Dependent claim 17 adds additional method steps of "issue a security for … the cities, and" and "the processor is configured … additional first security". However, the additional method steps of dependent claims 17 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 adds additional method steps of "contents of the first … TV shopping program", "the processor is configured … a viewer, and" and "the processor is configured … TV shopping program". However, the additional method steps of dependent claims 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claims 5-10 and 12-16: Dependent claims 5-10 and 12-16 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 5-10 and 12-16 are ineligible. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 1, 3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0125652 A1 of Sato; Michihiro et al., (hereinafter "SATO") in view of U.S. Patent Application Publication No. US 2005/0027630 A1 of Ortner, William et al., (hereinafter "ORTNER") in further view of U.S. Patent Application Publication No. US 2005/0098628 A1 of Hashimoto, Kazunori et al., (hereinafter "HASHIMOTO") in even further view of U.S. Patent No. US 7,630,986 B1 to Herz; Frederick S. M. et al., (hereinafter "HERZ"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 1 is an independent claim. The combined disclosures and teachings of SATO and ORTNER and HASHIMOTO and HERZ taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a data processing system comprising: (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45) 
• 1 ¶ 2 • a securities issuing computer configured to issue first securities for acquiring funds for a project, wherein (SATO: discloses e.g. "a securities issuing" pars. [0069], [0075]-[0076], [0136] or "securities issuing" pars. [0069], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0145]-[0146], [0162]-[0163], [0166]-[0174], [0178]-[0180], [0267] and e.g. "computer" pars. [0063], [0103]-[0104], [0107]-[0108], [0115]-[0116], [0134]-[0135], [0185]-[0189], [0193]-[0203], [0205]-[0206], [0209]-[0210], [0266] and e.g. "configured" Claims 15, 38 and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "acquiring" pars. [0003]-[0004], [0012]-[0014], [0239] and e.g. "funds" pars. [0003]-[0004], [0012]-[0014], [0016]-[0017], [0074]-[0076], [0082]-[0083], [0230]-[0231], [0239]-[0240], Claims 1, 15, 45 or "money" pars. [0010], [0017]-[0020], [0066]-[0067], [0126]-[0127], [0240] and e.g. "project" pars. [0014], [0020]-[0021], [0024]-[0025], [0260] or "work" pars. [0118], [0238] or "plan" pars. [0059], Claims 1, 15, 45 or "program" pars. [0059], [0103]-[0104], [0107]-[0108]) 
• 1 ¶ 3 • a redemption limit is set for each of the first securities, which includes: (SATO: discloses e.g. "predetermined limit" pars. [0082]-[0083], [0092] and e.g. "is set" pars. [0140], [0231] or "set" pars. [0043]-[0047], [0260] and "which" pars. [0001], [0021]-[0022], [0024]-[0027], [0048]-[0049], [0051]-[0052], [0055]-[0060], [0064]-[0065], [0082]-[0083], [0125]-[0126], [0132]-[0133], [0136]-[0137], [0149]-[0150], [0155]-[0156], [0158]-[0159], [0181]-[0182], [0204]-[0205], [0271]-[0273], Claims 1, 5, 9, 13-15, 17, 21, 25-26, 45 and e.g. "includes" Abstract, pars. [0079], [0212]-[0214], Claims 2, 10-11, 22-23) 
• 1 ¶ 4 • a first issuing entity that issues the first security; (SATO: discloses e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "issuing entity" par. [0125] or "issuing [] entity" pars. [0082], Claims 1, 3, 11, 13, 15, 23, 25, 45 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
• 1 ¶ 5 • a first face value paid to the first issuing entity in exchange for possession of the first security; (SATO: discloses e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] or "of the first" pars. [0025], [0199]-[0202], [0209] and e.g. "face value" pars. [0015], Claims 1, 13, 15, 25, 45 and e.g. "paid" pars. [0026], [0259]-[0260], Claims 1, 15, 45 and e.g. "in exchange for" pars. [0014], Claims 1, 15, 45 or "exchange" pars. [0014], [0132]-[0133], Claims 1, 5, 15, 17, 45 and e.g. "control" pars. [0095], [0212] or "relation" pars. [0014], [0016]) 
• 1 ¶ 6 • a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the first issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the first face value; (SATO: discloses e.g. "the first" pars. [0185], [0199]-[0202] and e.g. "guaranteed [] rate" pars. [0003], [0125] or "guaranteed [] rates" par. [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] and e.g. "specifies" par. [0224], Claims 9, 13-14, 21, 25-26 or "specified" pars. [0014], [0231] and e.g. "return" pars. [0004], [0206] and e.g. "holder" pars. [0004]-[0005], [0125]-[0126], Claims 1-2, 13, 15, 25, 27, 29-31, 33-34, 45 or "security [] holder" par. [0049], Claims 1, 15, 45 and e.g. "by at least one" par. [0132] and e.g. "third party" pars. [0052], Claims 10, 22 and e.g. "involved" par. [0025] or "refer" pars. [0056], [0147] or "concern" par. [0008] and e.g. "defaults" par. [0262] or "failure" par. [0053] and e.g. "pay interest" pars. [0015], [0092] and e.g. "denote" pars. [0208], [0216] or "refer" pars. [0056], [0147] or "communicate" pars. [0134], Claim 43) 
• 1 ¶ 7 • a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the first face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and (SATO: discloses e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "specifies" par. [0224], Claims 9, 13-14, 21, 25-26 or "specified" pars. [0014], [0231] and e.g. "interest [] paid" pars. [0058], [0259]-[0260], [0262] and e.g. "periodically" pars. [0015], [0258] or "periodical" par. [0132], Claims 1, 15, 45 and e.g. "is guaranteed" pars. [0022], [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] or "assurance" pars. [0047], [0263] or "collateral" pars. [0125], [0133] and e.g. "portion" pars. [0199]-[0201] or "relation" pars. [0014], [0016]) 
• 1 ¶ 8 • a first dividend that is to be distributed to the security holder after the project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, (SATO: discloses e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "dividend" pars. [0003], [0185]-[0187], [0193]-[0195], [0260] and e.g. "distribute" par. [0083] and e.g. "after" pars. [0006]-[0007], Claims 13-15, 25-26, 45 and e.g. "fund" pars. [0026]-[0027], [0263] and e.g. "generate" pars. [0003], [0236] and e.g. "profit" pars. [0130], Claims 10, 22 or "income" pars. [0003], [0125] and e.g. "portion" pars. [0199]-[0201] and e.g. "settle" Abstract or "paid" pars. [0026], [0259]-[0260], Claims 1, 15, 45 and e.g. "portion" pars. [0199]-[0201] and e.g. "other than" pars. [0003], [0046]-[0047], Claims 40, 42 or "other [] than" pars. [0064], Claims 40, 42) 
• 1 ¶ 9 • the first securities include a convertible first security convertible into (SATO: doesn't expressly and explicitly recite a convertible first security convertible into --- however ORTNER: clearly discloses, teaches, and/or suggests the feature -- e.g. "convertible" Title, Abstract, pars. [0002], [0021], [0025], Claims 1, 3, 8-9, 11-12, 15, [See Remarks Below] and e.g. "each DECS will convert into a variable number of common stock" par. [0007] or "each DECS will convert into a fixed number of common stock" pars. [0006], [0009] or "conversion" Abstract, pars. [0005]-[0007], [0009]-[0010], [0022]-[0023], [0027]-[0028], Claims 8, 12), [See Remarks Below] a second security that differs from the first security in type, a convertible first security convertible into a third security and a fourth security, and a non-convertible first security, wherein the third security corresponds to a guaranteed portion of the convertible first security and the fourth security corresponds to a non-guaranteed portion of the convertible first security, (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "kind" pars. [0049], [0223] or "form" pars. [0025], [0151] or "variety" par. [0028] or "type" pars. [0004], [0203]-[0204], [0225] and e.g., any other of the securities shown in Figs. 22-24 and e.g., any other of the securities shown in Figs. 22-24 and e.g. "is guaranteed" pars. [0022], [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] or "assurance" pars. [0047], [0263] or "collateral" pars. [0125], [0133] and e.g "partially guaranteed" pars. [0003], [0125] or "interest bearing financing instruments of the invention only guarantee between 0-100[percent], preferably 50[percent] to 80[percent], of the total principal and outstanding interest[; w]here a debt is under guaranty by a guarantor, its legal nature is strongly assumed to be a debt, but the remaining part of obligation not under such guarantee can be characterized as "security" which has nature of equity as long as it is not under 100[percent] of guarantee" par. [0257]) 
With respect to above-noted claimed elements [1] "convertible" and [2] "into a second security" which are disclosed by ORTNER: the teachings and/or suggestions within the disclosure of SATO thus far relied upon fails to include within its descriptions an explicit and express recital of [1] "convertible" and [2] "into a second security" as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of ORTNER which sufficiently teaches the features applicable to the claimed invention as annotated above with reference(s) to exemplary disclosures within ORTNER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been ORTNER: par. [0002]). 
• 1 ¶ 10 • the securities issuing computer includes (SATO: discloses e.g. "a securities issuing" pars. [0069], [0075]-[0076], [0136] or "securities issuing" pars. [0069], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0145]-[0146], [0162]-[0163], [0166]-[0174], [0178]-[0180], [0267] and e.g. "computer" pars. [0063], [0103]-[0104], [0107]-[0108], [0115]-[0116], [0134]-[0135], [0185]-[0189], [0193]-[0203], [0205]-[0206], [0209]-[0210], [0266]) 
• 1 ¶ 11 • memory in which software is installed, a communication interface configured to communicate with other computers including a project coordinator computer system via a network, a processor configured to process data in accordance with the software, and (SATO: discloses e.g. "computers 21A and 22A each has a CPU 21 for conducting various control and arithmetic processes, a ROM 212 for storing various programs and data, a RAM 213 for temporarily storing data as a working area, a hard disk 214 for storing various programs and data, a display 215 for conducting various displays, an input device 216 such as a keyboard and a mouse for conducting various inputs, a network interface 217 for communicating with other devices on the network, and others, all of which area interconnected via a bus 218 for exchanging signals" par. [0182] or "stored as the control programs in either the ROM 212 or the hard disk 214 of the computers 21A and 22A respectively, and are executed by the CPU 21" pars. [0184], [0192] and e.g. "including" pars. [0001]-[0002], [0055]-[0056], [0109]-[0110], [0121]-[0122], [0185]-[0187], [0193]-[0195], Claims 1, 15 and e.g. "various public-private partnership (PPP) models with different allocations of responsibilities: operations and maintenance contract, lease, build operate and transfer (assets), concession of service provision to users[; t]he Private Participation in Infrastructure (PPI) Project Database of the World Bank tracks information on more than 2,700 infrastructure projects with private investment in the energy (electricity and natural gas), telecommunications, transport, and water and sewerage sectors" par. [0023] and e.g. "via a network" Abstract, pars. [0181], [0189], [0228], Claims 1, 15, 45 and e.g. "network" Claims 1, 15, 45 and e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "activity" pars. [0050]-[0051] or "process" pars. [0057], Claims 15, 38 and e.g. "data" pars. [0051], [0150]-[0151], [0199]-[0202], [0209]-[0211], Claim 1 or "information" Abstract, pars. [0023], [0050]-[0051], [0079]-[0081], [0141]-[0147], [0162]-[0163], [0165]-[0170], [0172]-[0174], [0179]-[0181], [0184]-[0189], [0193]-[0194], [0215]-[0217], [0224]-[0225], Claims 1, 15, 40, 42, 45) 
• 1 ¶ 12 • a database that manages (SATO: discloses e.g. "storage medium to compare with a on-site or on-line database" par. [0142] or "a database to see if there are any unsold securities of the particular securities" pars. [0143], [0169] or "the database in the server 101" pars. [0162], [0173] or "available in the database" par. [0225] and e.g. "easily manage its securities purchasing status" par. [0175]) the first security, the second security, the third security, the fourth security, and a conversion (SATO: doesn't expressly and explicitly recite , and a conversion --- however ORTNER: clearly discloses, teaches, and/or suggests the feature -- e.g. "conversion" Abstract, pars. [0005]-[0007], [0009]-[0010], [0022]-[0023], [0027]-[0028], Claims 8, 12), [See Remarks Below] right exercisable period of the first security associated with an investor, wherein (SATO: discloses e.g. "right" pars. [0035]-[0037], [0044]-[0046], or "interest" pars. [0002]-[0003], [0014]-[0015], [0052]-[0054], [0058]-[0060], [0062]-[0063], [0076]-[0077], [0082]-[0083], [0109]-[0111], [0121]-[0123], [0125]-[0126], [0130]-[0133], [0136]-[0137], [0185]-[0187], [0193]-[0195], [0244]-[0245], [0257]-[0259], [0260]-[0261], [0263]-[0265], Claims 1, 15, 45 and e.g. "[o]n the face of the bond certificate according to the present invention, a wording 1 of "[c]onstruction & Operation Bond for Y Hospital to Be Operated by Private Enterprise," a wording 2 of "20 Years," a wording 3 of " 100,000," a wording 4 of "[t]he redemption payment for this bond shall be available in exchange for this certificate at X Bank's main office or at any of its branch or agent," a wording 5 of "[t]his bond is warranted by the Government of Japan for 60 Apr. 1, 2002," and a wording 10 of "[r]edemption Date: Mar. 31, 2022" are written" par. [0238] and e.g. "investors who trade stocks and bonds" par. [0073] or "a potential purchaser (an institutional investor or a member of the general public) can go to a standing-alone issuing machine to view prospectus and to offer to purchase and/or to purchase the newly-issued securities and financing instruments" par. [0137] and e.g. "investor" pars. [0015], [0059]-[0060], [0186]-[0188], [0194]-[0196], [0273]) 
With respect to above-noted claimed element "conversion" which is disclosed by ORTNER: the teachings and/or suggestions within the disclosure of SATO thus far relied upon omits to include within SATO: pars. [0231], [0233]). However, herein relied upon are portions of the disclosure of ORTNER which clearly sufficiently teaches the feature apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within ORTNER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SATO by adding or substituting the feature conversion as taught and/or suggested by ORTNER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature clearly taught, suggested, and/or disclosed by the herein relied upon portions of ORTNER into the teachings and/or suggestions within the disclosure of SATO as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that ordinarily skilled one person in the art at that time, as suggested by SATO by the teaching of "conversion" (SATO: pars. [0231], [0233]). Moreover to the above described sensible thinking, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SATO with these previously described teachings of "conversion" clearly sufficiently taught, suggested, and/or disclosed in ORTNER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "a method and system for offering mandatorily convertible securities, such as Debt Exchangeable for Common Stock (DECSSM)". (ORTNER: par. [0002]). 
• 1 ¶ 13 • the processor is configured to determine whether to issue the convertible first security or the non-convertible first security, determines the first interest rate and the first dividend for a first security to be issued, and issue the first security, and (SATO: discloses e.g. "determines" Claims 29-30, 34 or "choose" par. [0058] or "select" par. [0086] and e.g. "whether" pars. [0002], [0224]-[0225], Claims 2, 27 and e.g. "securities issued are bonds for obtaining funds from private sectors, which are issued by the securities issuing institution in order to promote investment of private funds into public works for improving infrastructure, carrying a wording that a trusted entity, such as but not limited to, the Government of Japan, a public entity, or a private enterprise of Japanese nationality, as well as the national government of a foreign country, a public entity, or a private enterprise of foreign nationality, either singularly by one of them, or jointly by two or more of them, serves as a guarantor or guarantors within a predetermined limit for principal reimbursement and interest payment liabilities to be born by the securities issuing institution and that the public works for improving infrastructures are planned and executed by the trusted entity" par. [0082]) 
• 1 ¶ 14 • the processor is configured to, when a predetermined time has elapsed since the issuance of the convertible first security, execute a process for converting the convertible first security into a second security, converting the convertible first security into the third security and fourth security, and update the database, (SATO: discloses e.g. "when" pars. [0008], [0021]-[0022], [0210]-[0211], [0270] and e.g. "a predetermined" pars. [0082]-[0083], [0092] and e.g. "later time" pars. [0059], [0231] and e.g. "since" pars. [0086], [0258] and e.g. "execute" pars. [0059], [0212] and e.g. "information of the securities 107 transmitted from the securities issuing machine 105 to the server 101 is accumulated on the database in the server 101 by means of an information accumulating function" par. [0162]) 
• 1 ¶ 15 • the processor is configured to receive a project progress data from a project coordinator computer system managing a progress of a project via the communication interface, (SATO: discloses e.g. "receives" Abstract, pars. [0015], [0224]-[0225], [0228] or "receive" pars. [0008], [0271] or "get" pars. [0008], [0225] or "acquire" pars. [0007], Claims 1, 15, 45 or "accept" pars. [0067], [0234] and e.g. "issuing bonds related to project financing, where projects are public works such as infrastructure improvement projects[; a] person who wishes to purchase such a bond is able to see the contents of the public works to which the person is investing[; s]ince the person can select the public works in which his/her money is to be invested at will, this method enhances his/her desire for purchasing the bonds[; m]oreover, since the person's investment will never be used in public works to which he/she objects, the investor can purchase bonds with more confidence" par. [0086] and e.g. "various public-private partnership (PPP) models with different allocations of responsibilities: operations and maintenance contract, lease, build operate and transfer (assets), concession of service provision to users[; t]he Private Participation in Infrastructure (PPI) Project Database of the World Bank tracks information on more than 2,700 infrastructure projects with private investment in the energy (electricity and natural gas), telecommunications, transport, and water and sewerage sectors" par. [0023] and e.g. "computers 21A and 22A each has a CPU 21 for conducting various control and arithmetic processes, a ROM 212 for storing various programs and data, a RAM 213 for temporarily storing data as a working area, a hard disk 214 for storing various programs and data, a display 215 for conducting various displays, an input device 216 such as a keyboard and a mouse for conducting various inputs, a network interface 217 for communicating with other devices on the network, and others, all of which area interconnected via a bus 218 for exchanging signals" par. [0182] or "stored as the control programs in either the ROM 212 or the hard disk 214 of the computers 21A and 22A respectively, and are executed by the CPU 21" pars. [0184], [0192]) 
• 1 ¶ 16 • to publicize a project content on web (SATO: discloses e.g. "issuing bonds related to project financing, where projects are public works such as infrastructure improvement projects[; a] person who wishes to purchase such a bond is able to see the contents of the public works to which the person is investing[; s]ince the person can select the public works in which his/her money is to be invested at will, this method enhances his/her desire for purchasing the bonds[; m]oreover, since the person's investment will never be used in public works to which he/she objects, the investor can purchase bonds with more confidence" par. [0086] and "[a]n on-line offering registered with the SEC is an offering that is offered or sold--partly or wholly--using electronic media, including the internet, e-mails, or CD-ROMs[; i]n some cases, not only are offers and sales made electronically, but also an issuer's and/or underwriter's delivery obligations are met electronically[; t]he term "e-offering" typically is used to describe an underwritten offering in which one or more underwriters make offers and sales through a Web site and/or e-mails[; s]ome of the underwriters who specialize in this area refer to themselves as "e-underwriters," such as Wit Soundview.RTM., Charles Schwab.RTM., e*Trade.RTM., DLJdirecWR.RTM., Hambrecht.RTM., etc[; t]echnology is leveraged to reduce costs, facilitate communication and keep better track of how an offering is progressing[; c]ompanies or underwriters use Web site prospectuses to reach a broader pool of potential investors" par. [0056]) pages and a TV shopping program through digital broadcasting (SATO: doesn't expressly and explicitly recite and a TV shopping program through digital broadcasting --- however HASHIMOTO: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]V shopping program of a digital broadcast" pars. [0020], [0027], [0034], [0078], [0161], [0207]), [See Remarks Below] before and after issuing the first security, the second security, the third security and fourth security, and (SATO: discloses e.g. "before" pars. [0055], [0258]-[0260] and e.g. "after" pars. [0006]-[0007], Claims 13-15, 25-26, 45) 
With respect to above-noted claimed element "a TV shopping program through digital broadcasting" which is disclosed by HASHIMOTO: the teachings and/or suggestions within the disclosures of SATO and ORTNER thus far relied upon fail to mention within the authors' explanations an explicit and express recital of a TV shopping program through digital broadcasting as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of HASHIMOTO which sufficiently teaches the feature applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within HASHIMOTO that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art HASHIMOTO: par. [0007]). 
• 1 ¶ 17 • to monitor the number of visitors to each of the web pages to track which web pages of respective securities are visited (SATO: doesn't expressly and explicitly recite to monitor the number of visitors to each...respective securities are visited --- however HERZ: clearly discloses, teaches, and/or suggests the feature -- "[i]nternet-based electronic commerce can allow business to collect vast amounts of consumer information, because customers interact through a computer-based interface[; c]ustomers can be monitored as they browse a Web site for products and services[; i]nformation such as the search-terms that users enter into a search engine, the links that users follow, and the length of time spent on each page, can all provide an insight into the current goal of a customer, i.e. the type of product that he/she wants[; w]hen combined across different sessions, and with similar information about the browsing and purchasing habits of other customers, the information can be folded into a long-term view of the preferences and needs of a customer" col. 2 lns. 34 - 46), [See Remarks Below] by investor (SATO: discloses "investor's computer" pars. [0104], [0108] of "investors" pars. [0004], [0015], [0047], [0050]-[0051], [0053], [0055]-[0056], [0059]-[0061], [0073], [0076], [0159], [0237], [0256]-[0257], [0261], [0263], [0270]-[0271]) computers after login using a secure protocol, (SATO: doesn't expressly and explicitly recite after login using a secure protocol, --- however HERZ: clearly discloses, teaches, and/or suggests the feature -- "a client-side proxy to compute a new pseudonym for an agent, and also a new e-mail address and user-name and password for that pseudonym, to allow access to web-pages that require user log-in" col. 48 lns. 24 - 38 or "to allow a user to automatically and seamlessly log-in to a web page[; w]e can avoid any loss of convenience to a user with automatic methods for log-in to remote servers, for example via the Janus/LPWA [BGGMM97; BGGMM98; GGMM98] or W3C proposals [CR98; RC99; W3C-OPS 97]; essentially the pseudonym and an associated password that a user adopts for a vendor allows log-in to that vendor" col. 55 lns. 22 - 30 or "to automatically generate a unique SDI user ID code, and a private key to allow future authentication of its log-in" col. 55 lns. 47 - 55), [See Remarks Below] 
With respect to above-noted claimed elements [1] "the number of visitors to each" and [2] "to track which" and [3] "of respective" and [4] "are visited" and [5] "after login using a secure protocol" which are disclosed by HERZ: the teachings and/or suggestions within the disclosures of SATO and ORTNER and HASHIMOTO thus far relied upon fail to record within the authors' explanations an explicit and express recitation of [1] "the number of visitors to each" and [2] "to track which" and [3] "of respective" and [4] "are visited" and [5] "after login using a secure protocol" as required by the claim under examination. However, herein relied upon are portions of the disclosure of HERZ which sufficiently teaches the features apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within HERZ that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of SATO and ORTNER and HASHIMOTO by adding or substituting the features [1] "the number of visitors to each" and [2] "to track which" and [3] "of respective" and [4] "are visited" and [5] "after login using a secure protocol" as taught and/or suggested by HERZ, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SATO and ORTNER and HASHIMOTO with these aforementioned teachings of [1] "the number of visitors to each" and [2] "to track which" and [3] "of respective" and [4] "are visited" and [5] "after login using a secure protocol" sufficiently taught, suggested, and/or disclosed in HERZ because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "systems that provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment". (HERZ: col. 1 lns. 33 - 48). 
• 1 ¶ 18 • the processor is further configured to: (SATO: discloses e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "configured" Claims 15, 38) 
• 1 ¶ 19 • execute a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if the processor receives, within the conversion right exercisable period from an investor computer, conversion right exercise data that gives instructions for the first security to be converted; (SATO: discloses e.g. "[a] customer walks up to an ASD, inserts the printed hardcopy certificate to be sold into the print/scan device 163 of the ASD, and inputs payment information (i.e., account to which payment is to be deposited)[; t]he ASD 105 scans the document and forwards the scan and the payment information to the securities dealing financial institution[; t]he dealing financial institution verifies the cryptographic checksum and the scan (if applicable)[; i]f the verification is successful, the dealing financial institution makes payment and informs the ASD, which then voids or destroy the collected printed hardcopy certificate and informs the customer that the sale has been completed[; i]f the verification is not successful, the printed hardcopy certificate is returned to the customer (or held in the ASD), and an explanation provided to the customer" par. [0227] or "[f]IG. 17 provides more details of the sell procedure executed by the computer 131 of the ASD 105[; a]s mentioned, the verification is conducted by the ASD 105, and the results are forwarded to the dealing financial institution[; t]he ASD 105 displays a welcome message to start a sell transaction with a customer (Step 1) and prompts a message to invite the custom to insert printed hardcopy certificate into scanner (Step 2)[; t]he ASD 105 scans the inserted hardcopy certificate with the print-scan device 163 (Step 3), and gets the original payment details (bank account number, PIN, etc.) via the card reader 165 or the keypad 167 (Step 4)[; t]he ASD 105 then starts a transaction with the ASD host 101 (Step 5), sends the scanned certificate and collected payment details to the ASD host 101 (Step 6) via a network, and then receives a reply from the ASD host 101 via the network. (Step 7)[; i]f the ASD host's reply indicates the hardcopy certificate is valid and the payment was made by the customer, the ASD 105 informs the customer that the sale is accepted at a market price, prints VOID on the hardcopy certificate, and stores the voided hardcopy certificate locally (Step 8)[; a]lternatively, the ASD 105 voids the hardcopy certificate by destroying (e.g., shredding) the inserted hardcopy certificate[; i]f ASD host's reply indicates hardcopy certificate is invalid, the ASD 105 informs customer the result by displaying a message that certificate is invalid, and returns hardcopy certificate back to customer (Step 9)[; t]herefore, the ASD 105 prints a transaction status on a local printer for record-keeping, ends the transaction with the ASD host 101, and ends the sell transaction with the customer by displaying a message of "transaction completed"" par. [0228] and e.g. "computer" pars. [0063], [0103]-[0104], [0107]-[0108], [0115]-[0116], [0134]-[0135], [0185]-[0189], [0193]-[0203], [0205]-[0206], [0209]-[0210], [0266] and e.g. "that gives" par. [0135] or "supply" pars. [0061], [0129] or "provide" pars. [0012], [0072]-[0073], [0075]-[0077], [0264]-[0265], [0270]-[0271] and e.g. "message" pars. [0150], [0228] or "content" par. [0134] or "subject matter" par. [0124] or "substance" Abstract or "activity" pars. [0050]-[0051]) 
• 1 ¶ 20 • execute a process for redeeming the first security of the security holder if the processor does not receive the conversion right exercise data; and (SATO: discloses e.g. "exchange" pars. [0014], [0132]-[0133], Claims 1, 5, 15, 17, 45 or "change" pars. [0147], [0150] or "redeeming" par. [0064] and e.g. "does not" pars. [0053], [0064]-[0065], Claim 29) 
• 1 ¶ 21 • execute a process for sending data on rejection of exercise of conversion right to the investor computer when receiving the conversion right exercise data outside the conversion right exercisable period. (SATO: discloses e.g. "[a] customer walks up to an ASD, inserts the printed hardcopy certificate to be sold into the print/scan device 163 of the ASD, and inputs payment information (i.e., account to which payment is to be deposited)[; t]he ASD 105 scans the document and forwards the scan and the payment information to the securities dealing financial institution[; t]he dealing financial institution verifies the cryptographic checksum and the scan (if applicable)[; i]f the verification is successful, the dealing financial institution makes payment and informs the ASD, which then voids or destroy the collected printed hardcopy certificate and informs the customer that the sale has been completed[; i]f the verification is not successful, the printed hardcopy certificate is returned to the customer (or held in the ASD), and an explanation provided to the customer" par. [0227] or "[f]IG. 17 provides more details of the sell procedure executed by the computer 131 of the ASD 105[; a]s mentioned, the verification is conducted by the ASD 105, and the results are forwarded to the dealing financial institution[; t]he ASD 105 displays a welcome message to start a sell transaction with a customer (Step 1) and prompts a message to invite the custom to insert printed hardcopy certificate into scanner (Step 2)[; t]he ASD 105 scans the inserted hardcopy certificate with the print-scan device 163 (Step 3), and gets the original payment details (bank account number, PIN, etc.) via the card reader 165 or the keypad 167 (Step 4)[; t]he ASD 105 then starts a transaction with the ASD host 101 (Step 5), sends the scanned certificate and collected payment details to the ASD host 101 (Step 6) via a network, and then receives a reply from the ASD host 101 via the network. (Step 7)[; i]f the ASD host's reply indicates the hardcopy certificate is valid and the payment was made by the customer, the ASD 105 informs the customer that the sale is accepted at a market price, prints VOID on the hardcopy certificate, and stores the voided hardcopy certificate locally (Step 8)[; a]lternatively, the ASD 105 voids the hardcopy certificate by destroying (e.g., shredding) the inserted hardcopy certificate[; i]f ASD host's reply indicates hardcopy certificate is invalid, the ASD 105 informs customer the result by displaying a message that certificate is invalid, and returns hardcopy certificate back to customer (Step 9)[; t]herefore, the ASD 105 prints a transaction status on a local printer for record-keeping, ends the transaction with the ASD host 101, and ends the sell transaction with the customer by displaying a message of "transaction completed"" par. [0228] and e.g. "[o]n the face of the bond certificate according to the present invention, a wording 1 of "[c]onstruction & Operation Bond for Y Hospital to Be Operated by Private Enterprise," a wording 2 of "20 Years," a wording 3 of " 100,000," a wording 4 of "[t]he redemption payment for this bond shall be available in exchange for this certificate at X Bank's main office or at any of its branch or agent," a wording 5 of "[t]his bond is warranted by the Government of Japan for 60 Apr. 1, 2002," and a wording 10 of "[r]edemption Date: Mar. 31, 2022" are written" par. [0238] and e.g. "receiving" pars. [0079], [0186]-[0187], [0194]-[0195], reques, Claims 1, 15, 45 or "get" pars. [0008], [0225] or "acquire" pars. [0007], Claims 1, 15, 45 or "change" pars. [0147], [0150] or "accept" pars. [0067], [0234]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO and ORTNER disclose and render obvious as previously combined the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the data processing system according to claim 2, wherein the processor is configured to execute converting the first security into the second security and converting the first security into the third security and the fourth security when the redemption limit is reached. (SATO: discloses e.g. "when" pars. [0008], [0021]-[0022], [0210]-[0211], [0270] and e.g. "reach" pars. [0025], [0260]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the data processing system according to claim 1, wherein a redemption limit is not set for the second security, (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45 and e.g. "predetermined limit" pars. [0082]-[0083], [0092] and e.g. "not [] set" par. [0144] and e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
• 5 ¶ 2 • the second security includes: (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45 and e.g. "includes" Abstract, pars. [0079], [0212]-[0214], Claims 2, 10-11, 22-23) 
• 5 ¶ 3 • a second issuing entity that issues the second security; (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "issuing entity" par. [0125] or "issuing [] entity" pars. [0082], Claims 1, 3, 11, 13, 15, 23, 25, 45 and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
• 5 ¶ 4 • a second face value paid to the second issuing entity in exchange for possession of the second security; (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "face value" pars. [0015], Claims 1, 13, 15, 25, 45 and e.g. "paid" pars. [0026], [0259]-[0260], Claims 1, 15, 45 and e.g. "issuing entity" par. [0125] or "issuing [] entity" pars. [0082], Claims 1, 3, 11, 13, 15, 23, 25, 45 and e.g. "in exchange for" pars. [0014], Claims 1, 15, 45 or "exchange" pars. [0014], [0132]-[0133], Claims 1, 5, 15, 17, 45 and e.g. "control" pars. [0095], [0212] or "relation" pars. [0014], [0016] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
• 5 ¶ 5 • a second guaranteed rate that specifies an amount returned to the security holder by at least one third party involved in issuance of the second security if the second issuing entity defaults and/or becomes unable to pay interest, wherein the second guaranteed rate is expressed as a proportion relative to the second face value; (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "guaranteed [] rate" pars. [0003], [0125] or "guaranteed [] rates" par. [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] and e.g. "specifies" par. [0224], Claims 9, 13-14, 21, 25-26 or "specified" pars. [0014], [0231] and e.g. "return" pars. [0004], [0206] and e.g. "holder" pars. [0004]-[0005], [0125]-[0126], Claims 1-2, 13, 15, 25, 27, 29-31, 33-34, 45 or "security [] holder" par. [0049], Claims 1, 15, 45 and e.g. "by at least one" par. [0132] and e.g. "third party" pars. [0052], Claims 10, 22 and e.g. "involved" par. [0025] or "refer" pars. [0056], [0147] or "concern" par. [0008] and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45 and e.g. "issuing entity" par. [0125] or "issuing [] entity" pars. [0082], Claims 1, 3, 11, 13, 15, 23, 25, 45 and e.g. "defaults" par. [0262] or "failure" par. [0053] and e.g. "pay interest" pars. [0015], [0092] and e.g. "denote" pars. [0208], [0216] or "refer" pars. [0056], [0147] or "communicate" pars. [0134], Claim 43 and e.g. "face value" pars. [0015], Claims 1, 13, 15, 25, 45) 
• 5 ¶ 6 • a second interest rate that specifies interest paid periodically to the security holder, wherein the second interest rate is expressed as a proportion relative to the second face value or to a guaranteed portion that is guaranteed with the second guaranteed rate; and (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "specifies" par. [0224], Claims 9, 13-14, 21, 25-26 or "specified" pars. [0014], [0231] and e.g. "interest [] paid" pars. [0058], [0259]-[0260], [0262] and e.g. "periodically" pars. [0015], [0258] or "periodical" par. [0132], Claims 1, 15, 45 and e.g. "holder" pars. [0004]-[0005], [0125]-[0126], Claims 1-2, 13, 15, 25, 27, 29-31, 33-34, 45 or "security [] holder" par. [0049], Claims 1, 15, 45 and e.g. "denote" pars. [0208], [0216] or "refer" pars. [0056], [0147] or "communicate" pars. [0134], Claim 43 and e.g. "face value" pars. [0015], Claims 1, 13, 15, 25, 45 and e.g. "is guaranteed" pars. [0022], [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] or "assurance" pars. [0047], [0263] or "collateral" pars. [0125], [0133] and e.g. "portion" pars. [0199]-[0201] or "relation" pars. [0014], [0016] and e.g. "guaranteed [] rate" pars. [0003], [0125] or "guaranteed [] rates" par. [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262]) 
• 5 ¶ 7 • a second dividend that is to be distributed to the security holder after a project funded through the second security begins to generate profit, wherein the second dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the second guaranteed rate. (SATO: discloses e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "after" pars. [0006]-[0007], Claims 13-15, 25-26, 45) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, SATO discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the data processing system according to claim 5, wherein the second guaranteed rate is zero percent. (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45 and e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "guaranteed [] rate" pars. [0003], [0125] or "guaranteed [] rates" par. [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] and e.g. "0[percent]" pars. [0003]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 7 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, SATO discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the data processing system according to claim 5, wherein the second interest rate is zero percent or differs from the first interest rate of the first security. (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45 and e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "0[percent]" pars. [0003] and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the data processing system according to claim 1, wherein the third security guarantees an amount of the guaranteed portion of the first security in full and carries a third interest rate and the fourth security does not guarantee an amount of the non-guaranteed portion of the first security and pays a fourth dividend. (SATO: discloses e.g. "amount" pars. [0012], [0125]-[0126], Claims 3, 13, 15, 25, 45 and e.g. "full" pars. [0015], reques, limita, Claims 13, 25 and e.g. "transfer" pars. [0023], [0072] and e.g. "does not" pars. [0053], [0064]-[0065], Claim 29 and e.g. "amount" pars. [0012], [0125]-[0126], Claims 3, 13, 15, 25, 45 and e.g. "pays" pars. [0125], [0261]-[0262]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the securities issuing system according to claim 1, wherein at least one of the second security, the third security and the fourth security is a stock certificate. (SATO: discloses e.g. "a securities issuing" pars. [0069], [0075]-[0076], [0136] or "securities issuing" pars. [0069], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0145]-[0146], [0162]-[0163], [0166]-[0174], [0178]-[0180], [0267] and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45 and e.g. "by at least one" par. [0132] and e.g. pertaining to another of "two kinds of interest bearing financing instruments" pars. [0111], [0123] or pertaining to another of "three kinds of interest bearing financing instruments" pars. [0109]-[0110], [0121]-[0122] as illustrated in Figs. 10-12, and 22-24 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45 and e.g., any other of the securities shown in Figs. 22-24 and e.g., any other of the securities shown in Figs. 22-24 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "certificate" pars. [0004], [0147]-[0150], [0194]-[0197], [0203]-[0206], [0215]-[0225], [0227]-[0233], Claims 1-2, 15, 28, 30-31, 33-39, 42-45) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 10 is a dependent claim that directly depends upon parent claim 9, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 9 and 1, SATO and ORTNER disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the data processing system according to claim 9, wherein an amount corresponding to a predetermined proportion relative to a face value of the stock certificate or to a market price of the stock certificate at a time of conversion from the first security is guaranteed for the stock certificate by at least one third party involved in issuance of the stock certificate. (SATO: discloses e.g. "amount" pars. [0012], [0125]-[0126], Claims 3, 13, 15, 25, 45 and e.g. "corresponding" pars. [0006], [0198] and e.g. "value" pars. [0003], Claims 1, 13, 15, 25, 45 or "market price" par. [0231] and e.g. "case" pars. [0009], [0020]-[0022], or "instance" par. [0242] or "example" pars. [0113]-[0116], [0227] or "period of time" par. [0027] or "time" pars. [0024], Claims 3, 8, 15, 20, 45) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 11 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the data processing system according to claim 1, wherein the processor is configured to change the first interest rate and/or the first guaranteed rate when the predetermined time has elapsed since the issuance of the first security. (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45 and e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "configured" Claims 15, 38 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "the first" pars. [0185], [0199]-[0202] and e.g. "guaranteed [] rate" pars. [0003], [0125] or "guaranteed [] rates" par. [0261] or "guaranteed" pars. [0003], [0052]-[0053], [0261]-[0262] and e.g. "when" pars. [0008], [0021]-[0022], [0210]-[0211], [0270] and e.g. "a predetermined" pars. [0082]-[0083], [0092] and e.g. "later time" pars. [0059], [0231] and e.g. "since" pars. [0086], [0258] and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 12 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings SATO discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the data processing system according to claim 1, wherein the project is a new project to construct a transportation infrastructure that connects cities. Line Comment: (SATO: discloses e.g. pars. [0008]-[0010]) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 12 and 1, SATO discloses the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the data processing system according to claim 12, wherein the new project includes a project to construct an additional new city between the cities. Line Comment: (SATO: discloses e.g. pars. [0008]-[0010]) 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 14 is a dependent claim that directly depends upon parent claim 13, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 12 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 13 and 12 and 1, SATO discloses the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the data processing system according to claim 13, wherein the project to construct a new city includes a project to construct a station in the new city. Line Comment: (SATO: discloses e.g. pars. [0008]-[0010]) 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 15 is a dependent claim that directly depends upon parent claim 13, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 12 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 13 and 12 and 1, SATO discloses the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the data processing system according to claim 13, wherein the project to construct a new city includes a project to construct a landmark in the new city. Line Comment: (SATO: discloses e.g. pars. [0008]-[0010]) 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 16 is a dependent claim that directly depends upon parent claim 13, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 12 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 13 and 12 and 1, SATO discloses the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the data processing system according to claim 13, wherein the project to construct a new city includes a project to construct an educational facility, a welfare facility, and/or a healthcare facility in the new city. Line Comment: (SATO: discloses e.g. pars. [0008]-[0010]) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 17 is a dependent claim that directly depends upon parent claim 12, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 12 and 1, SATO discloses the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the data processing system according to claim 12, wherein (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45) 
• 17 ¶ 2 • the processor is configured to issue a security for acquiring funds for the project to construct a new transportation infrastructure and additionally issue the first security for acquiring funds for a new project to construct an additional new city between the cities, and (SATO: discloses e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "configured" Claims 15, 38 and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45 and e.g. "acquiring" pars. [0003]-[0004], [0012]-[0014], [0239] and e.g. "funds" pars. [0003]-[0004], [0012]-[0014], [0016]-[0017], [0074]-[0076], [0082]-[0083], [0230]-[0231], [0239]-[0240], Claims 1, 15, 45 or "money" pars. [0010], [0017]-[0020], [0066]-[0067], [0126]-[0127], [0240] and e.g. "project" pars. [0014], [0020]-[0021], [0024]-[0025], [0260] or "work" pars. [0118], [0238] or "plan" pars. [0059], Claims 1, 15, 45 or "program" pars. [0059], [0103]-[0104], [0107]-[0108] and e.g. "constructed" par. [0127] and e.g. "a new" Abstract, pars. [0054], [0075]-[0076], [0274] and e.g. "facility" pars. [0017], [0024] or "charge" pars. [0024], [0161] and e.g. "infrastructure" pars. [0003], [0008]-[0010], [0012]-[0013], [0086]-[0087], [0090] and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "new" Abstract, pars. [0003], [0058]-[0059], [0072]-[0073], [0075]-[0076], [0273]-[0274] and e.g. "additional" pars. [0051], [0207] and e.g. "new" Abstract, pars. [0003], [0058]-[0059], [0072]-[0073], [0075]-[0076], [0273]-[0274] and e.g. "between" pars. [0015]-[0016], [0157]-[0158], [0262] and e.g. "cities" par. [0009]) 
• 17 ¶ 3 • the processor is configured to determine a first interest rate and a first dividend of the additional first security. (SATO: discloses e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "configured" Claims 15, 38 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "dividend" pars. [0003], [0185]-[0187], [0193]-[0195], [0260] and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 18 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SATO and HASHIMOTO disclose and render obvious as previously combined the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the data processing system according to claim 1, wherein (SATO: discloses e.g. "data [] processing" Claim 1 and e.g. "system" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0095]-[0096], Claims 1, 15-45) 
• 18 ¶ 2 • contents of the first security, second security, the third security, or the fourth security and description of the project for which funds are acquired are presented in a TV shopping program, (SATO: discloses e.g. "contents" pars. [0001], [0195]-[0197], [0211] or "list" par. [0059] or "listing" Claims 5, 17 or "table" pars. [0109]-[0111], [0121]-[0123] and e.g. "description" par. [0124] or "statement" pars. [0055], [0159] or "kind" pars. [0049], [0223] or "form" pars. [0025] and e.g. "state" pars. [0050], [0226] or "say" pars. [0209], [0216]-[0217] or "tell" Abstract) 
• 18 ¶ 3 • the processor is configured to, when receiving purchase order data sent from a digital television receiver that shows the TV shopping program, issue the first, the second security, the third security, or the fourth security corresponding to the purchase order to an investor who is a viewer, and (SATO: discloses e.g. "purchase [] order" pars. [0059], [0167] and e.g. "sent" pars. [0198], Claim 31 or "move" par. [0009] or "transmit" par. [0159] or "transfer" pars. [0023], [0072] and e.g. "shows" pars. [0109]-[0116], [0121]-[0123] and e.g. "corresponding" pars. [0006], [0198] and e.g. "investor" pars. [0004], [0050]-[0051], [0055]-[0056], [0059]-[0061], [0186]-[0189], [0194]-[0196], [0256]-[0257], [0270]-[0271], [0273]) 
• 18 ¶ 4 • the processor is configured to publicize a project (SATO: discloses e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "configured" Claims 15, 38 and e.g. "issuing bonds related to project financing, where projects are public works such as infrastructure improvement projects[; a] person who wishes to purchase such a bond is able to see the contents of the public works to which the person is investing[; s]ince the person can select the public works in which his/her money is to be invested at will, this method enhances his/her desire for purchasing the bonds[; m]oreover, since the person's investment will never be used in public works to which he/she objects, the investor can purchase bonds with more confidence" par. [0086] and e.g. "project" pars. [0014], [0020]-[0021], [0024]-[0025], [0260] or "work" pars. [0118], [0238] or "plan" pars. [0059], Claims 1, 15, 45 or "program" pars. [0059], [0103]-[0104], [0107]-[0108]) content through the TV shopping program. (SATO: doesn't expressly and explicitly recite through the TV shopping program. --- however HASHIMOTO: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]V shopping program of a digital broadcast" pars. [0020], [0027], [0034], [0078], [0161], [0207]), [See Remarks after Claim 1 Par. 16 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over SATO and ORTNER and HASHIMOTO and HERZ. Claim 20 is an independent claim. SATO and ORTNER and HASHIMOTO and HERZ disclose and render obvious as previously combined the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, a method for acquiring funds for a new project to construct a new infrastructure by issuing first securities using a securities issuing computer, wherein (SATO: discloses e.g. "the method" par. [0224] or "a method" pars. [0002]-[0003], [0265] or "performing" par. [0150] and e.g. "acquiring" pars. [0003]-[0004], [0012]-[0014], [0239] and e.g. "funds" pars. [0003]-[0004], [0012]-[0014], [0016]-[0017], [0074]-[0076], [0082]-[0083], [0230]-[0231], [0239]-[0240], Claims 1, 15, 45 or "money" pars. [0010], [0017]-[0020], [0066]-[0067], [0126]-[0127], [0240] and e.g. "new" Abstract, pars. [0003], [0058]-[0059], [0072]-[0073], [0075]-[0076], [0273]-[0274] and e.g. "project" pars. [0014], [0020]-[0021], [0024]-[0025], [0260] or "work" pars. [0118], [0238] or "plan" pars. [0059], Claims 1, 15, 45 or "program" pars. [0059], [0103]-[0104], [0107]-[0108] and e.g. "constructed" par. [0127] and e.g. "new" Abstract, pars. [0003], [0058]-[0059], [0072]-[0073], [0075]-[0076], [0273]-[0274] and e.g. "infrastructure" pars. [0003], [0008]-[0010], [0012]-[0013], [0086]-[0087], [0090] and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45 and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "a securities issuing" pars. [0069], [0075]-[0076], [0136] or "securities issuing" pars. [0069], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0145]-[0146], [0162]-[0163], [0166]-[0174], [0178]-[0180], [0267] and e.g. "using" pars. [0016], [0020]-[0021], [0165]-[0166], [0200]-[0202], [0237]-[0238], Claim 40 and e.g. "computer" pars. [0063], [0103]-[0104], [0107]-[0108], [0115]-[0116], [0134]-[0135], [0185]-[0189], [0193]-[0203], [0205]-[0206], [0209]-[0210], [0266]) 
• 20 ¶ 2 • a redemption limit is set for each of the first securities, which includes: See Prior Comment(s) at Claim 1 Par. 3; 
• 20 ¶ 3 • an issuing entity that issues the first security; See Prior Comment(s) at Claim 1 Par. 4; 
• 20 ¶ 4 • a face value paid to the issuing entity in exchange for possession of the first security; See Prior Comment(s) at Claim 1 Par. 5; 
• 20 ¶ 5 • a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the face value; See Prior Comment(s) at Claim 1 Par. 6; 
• 20 ¶ 6 • a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and See Prior Comment(s) at Claim 1 Par. 7; 
• 20 ¶ 7 • a first dividend that is to be distributed to the security holder after the new project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, and (SATO: discloses e.g. "dividend" pars. [0003], [0185]-[0187], [0193]-[0195], [0260] and e.g. "distribute" par. [0083] and e.g. "after" pars. [0006]-[0007], Claims 13-15, 25-26, 45 and e.g. "fund" pars. [0026]-[0027], [0263] and e.g. "generate" pars. [0003], [0236] and e.g. "profit" pars. [0130], Claims 10, 22 or "income" pars. [0003], [0125] and e.g. "portion" pars. [0199]-[0201] and e.g. "settle" Abstract or "paid" pars. [0026], [0259]-[0260], Claims 1, 15, 45 and e.g. "portion" pars. [0199]-[0201] and e.g. "other than" pars. [0003], [0046]-[0047], Claims 40, 42 or "other [] than" pars. [0064], Claims 40, 42) 
• 20 ¶ 8 • the first securities include a convertible first security convertible into a second security that differs from the first security in type, a convertible first security convertible into a third security and a fourth security, and a non-convertible first security, wherein the third security corresponds to a guaranteed portion of the convertible first security and the fourth security corresponds to a non-guaranteed portion of the convertible first security, See Prior Comment(s) at Claim 1 Par. 9; 
• 20 ¶ 9 • the securities issuing computer includes See Prior Comment(s) at Claim 1 Par. 10; 
• 20 ¶ 10 • memory in which software is installed, a communication interface configured to communicate with other computers including a project coordinator computer system via a network, and a processor configured to process data in accordance with the software, See Prior Comment(s) at Claim 1 Par. 11; 
• 20 ¶ 11 • the method comprising: (SATO: discloses e.g. "the method" par. [0224] or "a method" pars. [0002]-[0003], [0265] or "performing" par. [0150]) 
• 20 ¶ 12 • managing, by a database (SATO: discloses e.g. "easily manage its securities purchasing status" par. [0175] and e.g. "storage medium to compare with a on-site or on-line database" par. [0142] or "a database to see if there are any unsold securities of the particular securities" pars. [0143], [0169] or "the database in the server 101" pars. [0162], [0173] or "available in the database" par. [0225]) in the securities issuing computer, the first security, the second security, the third security, the fourth security, and a conversion (SATO: doesn't expressly and explicitly recite , and a conversion --- however ORTNER: clearly discloses, teaches, and/or suggests the feature -- e.g. "conversion" Abstract, pars. [0005]-[0007], [0009]-[0010], [0022]-[0023], [0027]-[0028], Claims 8, 12), [See Remarks after Claim 1 Par. 12 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] right exercisable period of the first security associated with an investor: (SATO: discloses e.g. "right" pars. [0035]-[0037], [0044]-[0046], or "interest" pars. [0002]-[0003], [0014]-[0015], [0052]-[0054], [0058]-[0060], [0062]-[0063], [0076]-[0077], [0082]-[0083], [0109]-[0111], [0121]-[0123], [0125]-[0126], [0130]-[0133], [0136]-[0137], [0185]-[0187], [0193]-[0195], [0244]-[0245], [0257]-[0259], [0260]-[0261], [0263]-[0265], Claims 1, 15, 45 and e.g. "[o]n the face of the bond certificate according to the present invention, a wording 1 of "[c]onstruction & Operation Bond for Y Hospital to Be Operated by Private Enterprise," a wording 2 of "20 Years," a wording 3 of " 100,000," a wording 4 of "[t]he redemption payment for this bond shall be available in exchange for this certificate at X Bank's main office or at any of its branch or agent," a wording 5 of "[t]his bond is warranted by the Government of Japan for 60 Apr. 1, 2002," and a wording 10 of "[r]edemption Date: Mar. 31, 2022" are written" par. [0238] and e.g. "investors who trade stocks and bonds" par. [0073] or "a potential purchaser (an institutional investor or a member of the general public) can go to a standing-alone issuing machine to view prospectus and to offer to purchase and/or to purchase the newly-issued securities and financing instruments" par. [0137] and e.g. "investor" pars. [0015], [0059]-[0060], [0186]-[0188], [0194]-[0196], [0273]) 
• 20 ¶ 13 • determining, by the processor whether to issue (SATO: discloses e.g. "the on-line conversion operation allows a certificate holder to sell the securities at a limit or stop order, rather than a market price as shown in FIG. 17, at the time of conversion of at a later time when the condition is satisfied[; a] limit order is an order to buy or sell a stated amount of stock at a specified price or better[; a] stop order is an order designed to trigger a trade when a stock's price rises or falls to a particular point" par. [0231] and e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45) the convertible (SATO: doesn't expressly and explicitly recite the convertible --- however ORTNER: clearly discloses, teaches, and/or suggests the feature -- e.g. "convertible" Title, Abstract, pars. [0002], [0021], [0025], Claims 1, 3, 8-9, 11-12, 15), [See Remarks after Claim 1 Par. 9 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] first security or the non-convertible first security; (SATO: discloses e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45) 
• 20 ¶ 14 • determining, by the processor, the first interest rate and the first dividend for a first security to be issued and issuing the first security; (SATO: discloses e.g. "processor" pars. [0152], [0208]-[0210], [0220] and e.g. "first" pars. [0025], [0193]-[0194], [0199]-[0202], [0209] and e.g. "interest rate" pars. [0015], Claims 1, 15, 45 and e.g. "dividend" pars. [0003], [0185]-[0187], [0193]-[0195], [0260] and e.g. "securities issued are bonds for obtaining funds from private sectors, which are issued by the securities issuing institution in order to promote investment of private funds into public works for improving infrastructure, carrying a wording that a trusted entity, such as but not limited to, the Government of Japan, a public entity, or a private enterprise of Japanese nationality, as well as the national government of a foreign country, a public entity, or a private enterprise of foreign nationality, either singularly by one of them, or jointly by two or more of them, serves as a guarantor or guarantors within a predetermined limit for principal reimbursement and interest payment liabilities to be born by the securities issuing institution and that the public works for improving infrastructures are planned and executed by the trusted entity" par. [0082] and e.g. "security" Abstract, pars. [0002], [0031]-[0032], [0034]-[0036], [0038]-[0041], [0043]-[0047], [0113]-[0114], [0158]-[0159], [0200]-[0202], [0222]-[0223], Claims 1-2, 15, 35, 38, 45 or "a security" pars. [0045]-[0046], Claims 1, 15, 45 and e.g. "issuing" Title, Abstract, pars. [0002]-[0003], [0072]-[0073], [0075]-[0076], [0078]-[0079], [0081]-[0084], [0095]-[0096], [0136]-[0137], [0145]-[0146], [0155]-[0156], [0158]-[0163], [0166]-[0174], [0178]-[0180], [0234]-[0235], Claims 1-3, 11, 13, 15, 23, 25, 27, 29-30, 34, 38, 45) 
• 20 ¶ 15 • receiving, by the processor, a purchase order for the first security to be issued from an investor computer (SATO: discloses e.g. "receiving" pars. [0079], [0186]-[0187], [0194]-[0195], reques, Claims 1, 15, 45 or "get" pars. [0008], [0225] or "acquire" pars. [0007], Claims 1, 15, 45 or "change" pars. [0147], [0150] or "accept" pars. [0067], [0234] and e.g. "purchase [] order" pars. [0059], [0167] and e.g. "computer" pars. [0063], [0103]-[0104], [0107]-[0108], [0115]-[0116], [0134]-[0135], [0185]-[0189], [0193]-[0203], [0205]-[0206], [0209]-[0210], [0266]) through a network using the securities issuing computer; (SATO: doesn't expressly and explicitly recite through a network using the securities issuing computer; --- however HASHIMOTO: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]V shopping program of a digital broadcast" pars. [0020], [0027], [0034], [0078], [0161], [0207]), [See Remarks after Claim 1 Par. 16 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 20 ¶ 16 • issuing, by the processor, the first security to an investor who purchases the first security to be issued; (SATO: discloses e.g. "investor" pars. [0004], [0050]-[0051], [0055]-[0056], [0059]-[0061], [0186]-[0189], [0194]-[0196], [0256]-[0257], [0270]-[0271], [0273] and e.g. "purchases" par. [0094], Claim 30) 
• 20 ¶ 17 • converting, by the processor, the convertible first security into the second security, converting the convertible first security into the third security and the fourth security with the securities issuing computer, and updating, by the processor, the database when a predetermined time has elapsed since the issuance of the convertible first security; (SATO: discloses e.g. "information of the securities 107 transmitted from the securities issuing machine 105 to the server 101 is accumulated on the database in the server 101 by means of an information accumulating function" par. [0162] and e.g. "when" pars. [0008], [0021]-[0022], [0210]-[0211], [0270] and e.g. "a predetermined" pars. [0082]-[0083], [0092] and e.g. "later time" pars. [0059], [0231] and e.g. "since" pars. [0086], [0258]) 
• 20 ¶ 18 • receiving, by the processor, a project progress data from a project coordinator computer system managing a progress of a project via the communication interface; (SATO: discloses e.g. "issuing bonds related to project financing, where projects are public works such as infrastructure improvement projects[; a] person who wishes to purchase such a bond is able to see the contents of the public works to which the person is investing[; s]ince the person can select the public works in which his/her money is to be invested at will, this method enhances his/her desire for purchasing the bonds[; m]oreover, since the person's investment will never be used in public works to which he/she objects, the investor can purchase bonds with more confidence" par. [0086] and e.g. "various public-private partnership (PPP) models with different allocations of responsibilities: operations and maintenance contract, lease, build operate and transfer (assets), concession of service provision to users[; t]he Private Participation in Infrastructure (PPI) Project Database of the World Bank tracks information on more than 2,700 infrastructure projects with private investment in the energy (electricity and natural gas), telecommunications, transport, and water and sewerage sectors" par. [0023] and e.g. "computers 21A and 22A each has a CPU 21 for conducting various control and arithmetic processes, a ROM 212 for storing various programs and data, a RAM 213 for temporarily storing data as a working area, a hard disk 214 for storing various programs and data, a display 215 for conducting various displays, an input device 216 such as a keyboard and a mouse for conducting various inputs, a network interface 217 for communicating with other devices on the network, and others, all of which area interconnected via a bus 218 for exchanging signals" par. [0182] or "stored as the control programs in either the ROM 212 or the hard disk 214 of the computers 21A and 22A respectively, and are executed by the CPU 21" pars. [0184], [0192]) 
• 20 ¶ 19 • publicizing, by the processor, a project content on web (SATO: discloses e.g. "issuing bonds related to project financing, where projects are public works such as infrastructure improvement projects[; a] person who wishes to purchase such a bond is able to see the contents of the public works to which the person is investing[; s]ince the person can select the public works in which his/her money is to be invested at will, this method enhances his/her desire for purchasing the bonds[; m]oreover, since the person's investment will never be used in public works to which he/she objects, the investor can purchase bonds with more confidence" par. [0086] and "[a]n on-line offering registered with the SEC is an offering that is offered or sold--partly or wholly--using electronic media, including the internet, e-mails, or CD-ROMs[; i]n some cases, not only are offers and sales made electronically, but also an issuer's and/or underwriter's delivery obligations are met electronically[; t]he term "e-offering" typically is used to describe an underwritten offering in which one or more underwriters make offers and sales through a Web site and/or e-mails[; s]ome of the underwriters who specialize in this area refer to themselves as "e-underwriters," such as Wit Soundview.RTM., Charles Schwab.RTM., e*Trade.RTM., DLJdirecWR.RTM., Hambrecht.RTM., etc[; t]echnology is leveraged to reduce costs, facilitate communication and keep better track of how an offering is progressing[; c]ompanies or underwriters use Web site prospectuses to reach a broader pool of potential investors" par. [0056]) pages and a TV shopping program (SATO: doesn't expressly and explicitly recite and a TV shopping program --- however HASHIMOTO: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]V shopping program of a digital broadcast" pars. [0020], [0027], [0034], [0078], [0161], [0207]), [See Remarks after Claim 1 Par. 16 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] through digital broadcasting before and after issuing the first security, the second security, the third security, and fourth security; and (SATO: discloses e.g. "before" pars. [0055], [0258]-[0260] and e.g. "after" pars. [0006]-[0007], Claims 13-15, 25-26, 45) 
• 20 ¶ 20 • monitoring (SATO: doesn't expressly and explicitly recite monitoring --- however HERZ: clearly discloses, teaches, and/or suggests the feature -- "[i]nternet-based electronic commerce can allow business to collect vast amounts of consumer information, because customers interact through a computer-based interface[; c]ustomers can be monitored as they browse a Web site for products and services[; i]nformation such as the search-terms that users enter into a search engine, the links that users follow, and the length of time spent on each page, can all provide an insight into the current goal of a customer, i.e. the type of product that he/she wants[; w]hen combined across different sessions, and with similar information about the browsing and purchasing habits of other customers, the information can be folded into a long-term view of the preferences and needs of a customer" col. 2 lns. 34 - 46), [See Remarks after Claim 1 Par. 17 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] , by the processor, the number of visitors to each of the web pages to track which web pages of respective securities are visited by investor (SATO: discloses "investor's computer" pars. [0104], [0108] of "investors" pars. [0004], [0015], [0047], [0050]-[0051], [0053], [0055]-[0056], [0059]-[0061], [0073], [0076], [0159], [0237], [0256]-[0257], [0261], [0263], [0270]-[0271]) computers after login using a secure protocol, (SATO: doesn't expressly and explicitly recite after login using a secure protocol, --- however HERZ: clearly discloses, teaches, and/or suggests the feature -- "a client-side proxy to compute a new pseudonym for an agent, and also a new e-mail address and user-name and password for that pseudonym, to allow access to web-pages that require user log-in" col. 48 lns. 24 - 38 or "to allow a user to automatically and seamlessly log-in to a web page[; w]e can avoid any loss of convenience to a user with automatic methods for log-in to remote servers, for example via the Janus/LPWA [BGGMM97; BGGMM98; GGMM98] or W3C proposals [CR98; RC99; W3C-OPS 97]; essentially the pseudonym and an associated password that a user adopts for a vendor allows log-in to that vendor" col. 55 lns. 22 - 30 or "to automatically generate a unique SDI user ID code, and a private key to allow future authentication of its log-in" col. 55 lns. 47 - 55), [See Remarks after Claim 1 Par. 17 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 20 ¶ 21 • executing, by the processor, a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if the processor receives, within the conversion right exercisable period via the communication interface from an investor computer, conversion right exercise data that gives instructions for the first security to be converted; (SATO: discloses e.g. "execute" pars. [0059], [0212] and e.g. "receives" Abstract, pars. [0015], [0224]-[0225], [0228] or "receive" pars. [0008], [0271] or "get" pars. [0008], [0225] or "acquire" pars. [0007], Claims 1, 15, 45 or "accept" pars. [0067], [0234] and e.g. "[a] customer walks up to an ASD, inserts the printed hardcopy certificate to be sold into the print/scan device 163 of the ASD, and inputs payment information (i.e., account to which payment is to be deposited)[; t]he ASD 105 scans the document and forwards the scan and the payment information to the securities dealing financial institution[; t]he dealing financial institution verifies the cryptographic checksum and the scan (if applicable)[; i]f the verification is successful, the dealing financial institution makes payment and informs the ASD, which then voids or destroy the collected printed hardcopy certificate and informs the customer that the sale has been completed[; i]f the verification is not successful, the printed hardcopy certificate is returned to the customer (or held in the ASD), and an explanation provided to the customer" par. [0227] or "[f]IG. 17 provides more details of the sell procedure executed by the computer 131 of the ASD 105[; a]s mentioned, the verification is conducted by the ASD 105, and the results are forwarded to the dealing financial institution[; t]he ASD 105 displays a welcome message to start a sell transaction with a customer (Step 1) and prompts a message to invite the custom to insert printed hardcopy certificate into scanner (Step 2)[; t]he ASD 105 scans the inserted hardcopy certificate with the print-scan device 163 (Step 3), and gets the original payment details (bank account number, PIN, etc.) via the card reader 165 or the keypad 167 (Step 4)[; t]he ASD 105 then starts a transaction with the ASD host 101 (Step 5), sends the scanned certificate and collected payment details to the ASD host 101 (Step 6) via a network, and then receives a reply from the ASD host 101 via the network. (Step 7)[; i]f the ASD host's reply indicates the hardcopy certificate is valid and the payment was made by the customer, the ASD 105 informs the customer that the sale is accepted at a market price, prints VOID on the hardcopy certificate, and stores the voided hardcopy certificate locally (Step 8)[; a]lternatively, the ASD 105 voids the hardcopy certificate by destroying (e.g., shredding) the inserted hardcopy certificate[; i]f ASD host's reply indicates hardcopy certificate is invalid, the ASD 105 informs customer the result by displaying a message that certificate is invalid, and returns hardcopy certificate back to customer (Step 9)[; t]herefore, the ASD 105 prints a transaction status on a local printer for record-keeping, ends the transaction with the ASD host 101, and ends the sell transaction with the customer by displaying a message of "transaction completed"" par. [0228] and e.g. "computers 21A and 22A each has a CPU 21 for conducting various control and arithmetic processes, a ROM 212 for storing various programs and data, a RAM 213 for temporarily storing data as a working area, a hard disk 214 for storing various programs and data, a display 215 for conducting various displays, an input device 216 such as a keyboard and a mouse for conducting various inputs, a network interface 217 for communicating with other devices on the network, and others, all of which area interconnected via a bus 218 for exchanging signals" par. [0182] or "stored as the control programs in either the ROM 212 or the hard disk 214 of the computers 21A and 22A respectively, and are executed by the CPU 21" pars. [0184], [0192] and e.g. "that gives" par. [0135] or "supply" pars. [0061], [0129] or "provide" pars. [0012], [0072]-[0073], [0075]-[0077], [0264]-[0265], [0270]-[0271] and e.g. "message" pars. [0150], [0228] or "content" par. [0134] or "subject matter" par. [0124] or "substance" Abstract or "activity" pars. [0050]-[0051]) 
• 20 ¶ 22 • executing, by the processor, a process for redeeming the first security of the security holder if the processor does not receive the conversion right exercise data; and (SATO: discloses e.g. "exchange" pars. [0014], [0132]-[0133], Claims 1, 5, 15, 17, 45 or "change" pars. [0147], [0150] or "redeeming" par. [0064] and e.g. "does not" pars. [0053], [0064]-[0065], Claim 29) 
• 20 ¶ 23 • executing, by the processor, a process for sending data on rejection of exercise of conversion right to the investor computer when receiving the conversion right exercise data outside the conversion right exercisable period. (SATO: discloses e.g. "[a] customer walks up to an ASD, inserts the printed hardcopy certificate to be sold into the print/scan device 163 of the ASD, and inputs payment information (i.e., account to which payment is to be deposited)[; t]he ASD 105 scans the document and forwards the scan and the payment information to the securities dealing financial institution[; t]he dealing financial institution verifies the cryptographic checksum and the scan (if applicable)[; i]f the verification is successful, the dealing financial institution makes payment and informs the ASD, which then voids or destroy the collected printed hardcopy certificate and informs the customer that the sale has been completed[; i]f the verification is not successful, the printed hardcopy certificate is returned to the customer (or held in the ASD), and an explanation provided to the customer" par. [0227] or "[f]IG. 17 provides more details of the sell procedure executed by the computer 131 of the ASD 105[; a]s mentioned, the verification is conducted by the ASD 105, and the results are forwarded to the dealing financial institution[; t]he ASD 105 displays a welcome message to start a sell transaction with a customer (Step 1) and prompts a message to invite the custom to insert printed hardcopy certificate into scanner (Step 2)[; t]he ASD 105 scans the inserted hardcopy certificate with the print-scan device 163 (Step 3), and gets the original payment details (bank account number, PIN, etc.) via the card reader 165 or the keypad 167 (Step 4)[; t]he ASD 105 then starts a transaction with the ASD host 101 (Step 5), sends the scanned certificate and collected payment details to the ASD host 101 (Step 6) via a network, and then receives a reply from the ASD host 101 via the network. (Step 7)[; i]f the ASD host's reply indicates the hardcopy certificate is valid and the payment was made by the customer, the ASD 105 informs the customer that the sale is accepted at a market price, prints VOID on the hardcopy certificate, and stores the voided hardcopy certificate locally (Step 8)[; a]lternatively, the ASD 105 voids the hardcopy certificate by destroying (e.g., shredding) the inserted hardcopy certificate[; i]f ASD host's reply indicates hardcopy certificate is invalid, the ASD 105 informs customer the result by displaying a message that certificate is invalid, and returns hardcopy certificate back to customer (Step 9)[; t]herefore, the ASD 105 prints a transaction status on a local printer for record-keeping, ends the transaction with the ASD host 101, and ends the sell transaction with the customer by displaying a message of "transaction completed"" par. [0228] and e.g. "[o]n the face of the bond certificate according to the present invention, a wording 1 of "[c]onstruction & Operation Bond for Y Hospital to Be Operated by Private Enterprise," a wording 2 of "20 Years," a wording 3 of " 100,000," a wording 4 of "[t]he redemption payment for this bond shall be available in exchange for this certificate at X Bank's main office or at any of its branch or agent," a wording 5 of "[t]his bond is warranted by the Government of Japan for 60 Apr. 1, 2002," and a wording 10 of "[r]edemption Date: Mar. 31, 2022" are written" par. [0238]) 
    
        
            
                                
            
        
    


Response to Arguments
 Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted August 30, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed March 1, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the March 1, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[] Applicant will contend that the present invention as claimed is not merely an abstract idea within the meaning set forth by the Court in Alice. Applicant strongly but respectfully submits that the present invention as now recited in claims 1, 3, 5-19 and 20 as amended embodies eligible subject matter, and that such recitations are fully supported at least by the disclosure of the invention as discussed hereinbelow. 
'Among the features of the claimed invention, at least with respect to the independent claim 1, "the processor is configured to receive a project progress data from a project coordinator computer system managing a progress of a project via the communication interface, to publicize a project content on web pages and a TV shopping program through digital broadcasting before and after issuing the first security, the second security, the third security, and the fourth security, and to monitor the number of visitors to each of the web pages to track which web pages of respective securities are visited by investor computers after login using a secure protocol." [Emphasis added]. Applicant will again contend the claimed invention, including the additional features mentioned above, embodies an improvement in the functioning of a 
"In other words, the present invention as embodied in at least the independent claim 1 achieves the ability to grasp the number of investors who are more interested in the first to fourth securities by monitoring TV shopping programs and the number of accesses to web pages. This number of accesses can be regarded as the popularity among investors who are more interested in the first to fourth securities. For example, by publishing the ranking of popularity, investors can consider such popularity, which can be used as reference information when purchasing the first to fourth securities. Applicant will point out that the number of visits here more accurately represents the popularity exhibited by investors than the number of visits to regular web pages that do not require a login. Further, by using a secure protocol, data exchange becomes secure, and the number of accesses is technically correct and accurate. All in all, the combination of elements of the claimed invention provides opportunities for converting the first security into the second security, converting the first security into the third security and the fourth security; and publicizes project content before and after issuing the first security, the second security, the third security, and the fourth security, thereby providing investors with information and popularity as the business progresses, making it easier for investors to decide whether to exercise their conversion rights. 
"Thus, the combination of elements of the claimed invention is directed to overcoming a problem specifically arising in the realm of computer networks that handle securities transactions. [] DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 
"Independent claim 20 recites the same or similar features as those of claim 1 as discussed above. As such, the same or similar arguments as to the features, advantages and practical application achieved by the present invention apply to claim 20 as well. 
"In view of all the above, Applicant will contend that the features as now recited in the claims, and thus the present invention as whole, embody patent eligible subject matter. Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. º 101. " 
(REMARKS, pp. 10-15). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted August 30, 2021 at REMARKS pp. 10-15 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Regarding the DDR Holdings v. Hotels.com court decision cited by the Applicant, the Office determines that the legal holdings of DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the particular facts and the precise holdings of DDR Holdings v. Hotels.com in the Applicant's pending matter, the Office notes that in DDR Holdings, claims were found to be eligible in Step 2A for methods and system regarding expanding commercial opportunities for internet websites by matching website "look and feel". Nevertheless, the particular facts present in the Applicant's pending matter are significantly contradistinctive from the relevant facts in DDR Holdings v. Hotels.com with regard to DDR's holdings. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid DDR Holdings were eligible. In contrast, the Applicant's alleged invention involves securities issuing system and method for acquiring funds, and the claims in the Applicant's pending matter do not recite additional elements that amount to significantly more than the abstract idea because the claims do not have additional elements that are more than what were well-understood, routine, and conventional in the field as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the substantive relevant facts in the Applicant's pending matter are materially dissimilar to the facts in DDR Holdings v. Hotels.com. Thus, the Office determines that the legal holdings of DDR Holdings v. Hotels.com can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted August 30, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed March 1, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the March 1, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant respectfully submits that the present invention as recited in at least the independent claims 1 to 20 includes technical features such as providing a computer system that converts a first security into a third and fourth securities and provides information with investors regarding converting the first security into the third and fourth securities that are novel and nonobvious in view of the prior art cited. 
"Applicant will again contend that the combination of Sato and Ortner fails to disclose or suggest the elements and features as now recited in at least the independent claims 1 and 20. As such, combination of Sato and Ortner cannot and does not render obvious each and every feature of the claimed invention as recited in at least the 
"In view of all the above, Applicant respectfully submits that certain clear and distinct differences as discussed exist between the present invention as now claimed and the prior art as a whole. These differences are more than sufficient that the present invention as now claimed would not have been anticipated nor rendered obvious given the prior art. Rather, the present invention as a whole is distinguishable, and thereby allowable over the prior art. " 
(REMARKS, pp. 16-17). 
Respectively nonetheless, the above-quoted arguments submitted August 30, 2021 at REMARKS pp. 16-17 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion

USPGPub No. US 20080195542 A1 by Al Zarawani; Sohail Abdul-Rahim Abdulla Jaffar discloses SYSTEM AND METHOD FOR JUST-IN-TIME CAPITAL INVESTMENT AND CONTROLLED COST INSURANCE.
USPGPub No. US 20050160020 A1 by Asher, Joseph M.  et al. discloses System and method for trading a financial instrument indexed to entertainment revenue.
USPGPub No. US 20050160029 A1 by Asher, Joseph M.  et al. discloses System and method for forming a financial instrument indexed to entertainment revenue.
USPGPub No. US 20140181931 A1 by Bokarius; Konstantin et al. discloses MULTI-PLATFORM USER DEVICE MALICIOUS WEBSITE PROTECTION SYSTEM.
USPGPub No. US 20050055301 A1 by Cohen, Randolph B.  et al. discloses Systems and methods for computing performance parameters of securities portfolios.
USPGPub No. US 20010034641 A1 by D'Amico, Gregory A.  et al. discloses Participant controlled mutual fund.
USPGPub No. US 20080215500 A1 by De La Motte; Alain L. discloses SYSTEM AND A METHOD OF PROFITING OR GENERATING INCOME FROM THE BUILT-IN EQUITY IN REAL ESTATE ASSETS OR ANY OTHER FORM OF ILLIQUID ASSET.
USPGPub No. US 20090106140 A1 by De La Motte; Alain L. discloses GLOBAL FIDUCIARY-BASED FINANCIAL SYSTEM FOR YIELD &amp; INTEREST RATE ARBITRAGE.
USPGPub No. US 20080133396 A1 by De La Motte; Alain L. discloses SYSTEM AND METHOD FOR EXECUTING SECURE EXCHANGE TRANSACTIONS.
USPGPub No. US 20100004999 A1 by DePetris; Gregory Wayne et al. discloses Infrastructure for anonymous securities lending transactions.
USPGPub No. US 20100005022 A1 by DePetris; Gregory Wayne et al. discloses Hierarchical trading accounts for clearing and non-clearing members.
USPGPub No. US 20100005030 A1 by DePetris; Gregory Wayne et al. discloses Negotiated trade facility for securities lending.
USPGPub No. US 20050049948 A1 by Fuscone, Richard M. discloses Method for screening companies for investment.
USPGPub No. US 20020161696 A1 by Gebert, Carol A. discloses Corporate market.

USPGPub No. US 20050228730 A1 by Henderson, Thomas discloses Targeted dividend reinvestment plans and methods of establishing same.
USPGPub No. US 20020038278 A1 by Himmelstein, Richard B. discloses Electronic bartering system.
USPAT No. US 5742775 A to King; Douglas L. discloses Method and apparatus of creating financial instrument and administering an adjustable rate loan system.
USPGPub No. US 20040210502 A1 by Madhavan, Ananth  et al. discloses Fair value model based system, method, and computer program product for valuing foreign-based securities in a mutual fund.
USPGPub No. US 20030229555 A1 by Marlowe-Noren, Joanne discloses Investment grade Shari'ah (Islamic) compliant financial product.
USPGPub No. US 20040107152 A1 by Marlowe-Noren, Joanne discloses Investment grade shari'ah (Islamic) compliant financial product.
USPGPub No. US 20020103852 A1 by Pushka, Wayne L. discloses System for optimizing investment performance.
USPGPub No. US 20060080194 A1 by Rachie; David-Elias discloses Financial instruments and methods of use.
USPGPub No. US 20030163411 A1 by Sato, Michihiro discloses System for issuing securities and a method for forming a new market.
USPGPub No. US 20050251467 A1 by Sato, Michihiro discloses Method and system for issuing securities and fixed rate financing instruments, method for establishing a market with the system.
USPGPub No. US 20050262000 A1 by Sato, Michihiro discloses Fixed rate financing instrument offering a dividend or partially guaranteed by third party to issuance, method for establishing a market for the same, method for directly public-offering the same on-line.
USPGPub No. US 20100244429 A1 by Sato; Michihiro et al. discloses Issuing machine and issuing system.
USPGPub No. US 20060229979 A1 by Sato; Michihiro et al. discloses Issuing machine and issuing system.

USPGPub No. US 20120166358 A1 by Steinberg; Jonathan L. et al. discloses Financial Instrument Selection and Weighting System and Method.
USPAT No. US 6360210 B1 to Wallman; Steven M. H. discloses Method and system for enabling smaller investors to manage risk in a self-managed portfolio of assets/liabilities.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPAT No. US 6741967 B1 to Wu; Arthur F. et al. discloses Full service research bureau and test center method and apparatus.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/18/2022